Maxwell, J.
This case, in its facts, is like the case of Lewis v. Beniah Botkin, just disposed of, except that in the return of the officer the words “their residences” are used, instead of “their dwelling houses,” as in that.
Residence is a much more indefinite term than dwelling house.
The judgment in this case ought to be reversed at the costs of the defendant in error, for the failure of the court below to quash the return of the officer as to the defendant Lewis; and this court, - proceeding to enter such judgment as the court below ought to have rendered, should quash the return of the officer and remand the case to the court below, to be further proceed in at rules.
The other judges concurred.
Judgment reversed.